Gambling and sports betting in the Internal Market (debate)
The next item is the Oral Question to the Commission by Arlene McCarthy, on behalf of the Committee on the Internal Market and Consumer Protection, on gambling and sports betting in the internal market - B6-0443/2006).
author. - Mr President, I am not the author of the question but the Chairperson of the committee that is taking the question forward on behalf of Members. I want to stress that the members of the Committee on the Internal Market and Consumer Protection took a unanimous decision to table this oral question to ask the Commissioner for an update regarding the ongoing infringement proceedings against nine Member States concerning restrictions imposed on sports betting markets.
The committee would like the Commission to tell us in particular what progress has been made on the infringement proceedings launched on 4 April 2006 and what future steps are planned in this area. Is the Commissioner considering a legal framework for online gambling?
As we are on the brink of agreeing the Services Directive, we are well aware of the need for Member States to fulfil their Treaty obligations under Article 49 as regards the free movement of services. The Commissioner will be aware of the committee's decision to remove gambling services from the Services Directive, not least because of the complexity of the gambling market. However, the freedom to provide services has in the case of the gambling sector clashed with national law in a number of Member States, which have introduced restrictive laws limiting the cross-border supply of online betting and gambling services.
We support the Commission in ensuring that these laws are compatible with Article 49, while respecting the rights of Member States to protect the public interest, as long as the rules are necessary, proportionate and non-discriminatory, i.e. not discriminating against other EU operators. It is hypocritical, on public interest grounds, for a Member State to prevent other EU online operators from entering a national market, while at the same time allowing its own national online market to grow considerably while not applying those public interest rules. That is the issue we hope the Commission will address.
I would like to take the debate in a different direction. I believe that we need an EU response to the challenge of the global online gambling market. This is a market set to grow to a value of EUR 20 billion by 2010. In 2003, in the EU-25 commercial gaming industries, lotteries and casinos and betting services were worth some EUR 51.5 billion and there are some 2300 worldwide online casino sites. In the UK, for example, during the World Cup football matches, 30% of those making online bets on UK services were women. It crosses all classes and all generations. The rapid growth of online services and remote gambling and betting services has de facto already erased national boundaries.
However, let us not follow the US model of pulling up the drawbridge by enacting the 2006 Bush legislation - the Unlawful Internet Gambling Enforcement Act, making it a crime for banks to process or transfer funds via online betting sites. This is simply protectionism hiding behind a smokescreen of the so-called protection of consumers against gambling excesses. In reality, it is a law to stop foreign operators from competing or undermining the US casino and gambling market, while the States of Nevada and Las Vegas continue to develop their own online and remote gambling services.
I believe it would be good if the Commissioner, on behalf of the 25 Member States, would engage in the campaign to get an international agreement on standards and rules in regulating eGambling. This is one way to minimise the differences between not only the international community but also the EU Member States, to ensure in the end that all states opt in to high standards both for operators and consumers. The objective would be to ensure that we develop standards to protect vulnerable consumers, in particular young adults and minors, to engender a sense of social responsibility from good operators and investors and to ensure that gambling is not used as a source of crime or financing criminal activities.
The internet genie is out of the bottle: some 3.3 million EU citizens are regular online gamblers. This is a market that will grow. The EU should therefore be part of a wider international campaign for good and high standards. We need greater international cooperation to curb problem gambling and more research into the extent of participation in remote gambling. The study commissioned by the European Commission on gambling services in the internal market highlights the need to find common international standards and regulatory requirements that will protect EU citizens while allowing the market to operate.
I hope the Commissioner will feel encouraged by tonight's debate to continue with infringement proceedings. However, in reality, it is a thankless task, which takes years to resolve, often not with a satisfactory conclusion, and I believe the best way forward is for the EU now to be a leader, driving good and high common international standards that can help minimise the differences, protect consumers and force the operators to be socially responsible.
Member of the Commission. Mr President, gambling services are clearly services within the scope of the Treaty, and Treaty principles, including those on the freedom of establishment and the freedom of services, apply to gambling. The Commission has an obligation to ensure that Member States' legislation is fully compatible with the Treaty. Therefore the Commission decided in April to ask seven Member States for more information on their legislation that restricts the supply of sports betting services. The Commission has responded to a number of complaints from operators in the sports betting area.
Having met with the authorities of all seven Member States, my services are now examining the formal replies received from each. At this stage I cannot pre-empt the outcome of that examination. I should like to inform Parliament that I expect that to be completed in the next few weeks. Based on that examination I would put forward a proposal to the college of Commissioners on how to proceed. It would then be a matter for them to decide on the next steps.
In addition to the seven cases opened in April, the Commission decided, on 12 October, to send formal requests for information related to the gambling sector to three other Member States. Complaints from operators, to which the Commission is responding, relate mainly to sports betting services. That is why nine of the ten cases opened so far related to the provision of sports betting services, some of them online. However, in October the Commission also enquired about national legislation in Austria, which prohibits advertisements from casinos licensed and operating in other Member States. We also have concerns that Austrian legislation requires national casinos to protect only nationals from excessive losses, without having similar protection for foreign players.
As guardian of the Treaty, the Commission will examine all complaints that it receives. However, at the same time I do not underestimate the sensitivities that exist in many Member States on the question of gambling. Member States are fully entitled to protect general interest objectives, such as the protection of consumers. However those measures must be necessary, proportionate and non-discriminatory. In particular, they must be applied to national and non-national operators in a systematic and consistent way.
The Commission does not seek to liberalise the market in any way, but rather to be assured that whatever measures Member States have in place are fully compatible with existing EU law. Member States are well aware of the case law of the European Court of Justice, which I expect will develop further.
The Commission accepted Parliament's request to exclude all gambling services from the scope of the draft Services Directive. It was made quite clear to me at that time that the regulation of gambling should be left to the Member States. I fully agree, provided that such national legislation is compatible with the Treaty. In the context of the infringement proceedings I am willing to work in close cooperation with the Member States to ensure compatibility of national legislation with Community requirements and allow for appropriate and effective protection to be put in place, for example to safeguard consumers and to protect minors.
on behalf of the PPE-DE Group. - Mr President, would you allow me to make a point first, before you start the clock. According to the agenda, this debate was scheduled to start at 10.30. That was quite clear and I notice that a number of my colleagues made an effort to be here at 10.30. So I am disturbed to find that I missed most of the speech of my colleague Mrs McCarthy, because the debate appears to have started at least ten minutes early. I do not think that is acceptable, if I may say so, and I am sorry that your predecessor in the Chair has gone away. If the schedule for the day says a debate starts at 10.30, I submit to you that it should start at 10.30, even if there has to be a short adjournment.
Perhaps I could now move on and if you will restart the clock, please, I shall make my substantive points.
I very much welcome the fact that Mr McCreevy is here to address this issue and I am pleased that, under the leadership of Mrs McCarthy, we have taken an initiative that I hope will shed some light on this issue. As the Commissioner made clear, this is a highly sensitive issue and it involves many aspects of public interest. But nevertheless, from the point of view of the operation of the Single Market, which is also of overriding interest to us, the situation is, as you suggested, deeply unsatisfactory.
Clearly we await the results of your investigations but I suggest that, at the very least, it would be appropriate for you to issue some form of guidelines to Member States on their attitude to receiving applications from reputable and well-established gambling operators who simply want to be able to operate in other EU countries under the law of those countries, which they are perfectly entitled to do. One of the things you did not mention, but which seems to me to be rather extraordinary in terms of discriminatory practice, is that some Member States have tried to restrict access to those markets on the grounds that they do not want to encourage gambling. Yet at the same time those Member States are promoting participation in their national lotteries with billions of euros across Europe. Clearly that is entirely inconsistent. I believe it is sensible and good that the European Court of Justice has struck down some of the restrictions, but I think those guidelines will be important. As Mrs McCarthy said, in terms of operation and protecting the public interest respectable operations are extremely important.
The big issue that we have to face is online gambling. Whether Member States want to preserve a monopoly or not, the fact is that consumers are taking advantage of online gambling. I believe it is much better, in the public interest, that we have well-regulated online gambling services than uncontrolled services which come into Europe from other countries outside the remit of the European Union.
Before giving the floor to the next speaker, I am going to respond to a procedural motion.
You are absolutely right; the debate was indeed scheduled for the time that you indicated. However, it was explained on the European Parliament's website, at the start of the afternoon, that the debate could start slightly earlier if question time finished earlier than scheduled, which was the case. Furthermore, the services tried to contact all of the speakers. They managed to contact all of them, except you, Mr Harbour, but I think that your presence in the Chamber this evening shows that you have not missed a great deal of the debate. That being said, I felt it my duty to explain the situation to you.
on behalf of the PSE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, 'Rien ne va plus' ['No more bets'] is the curious opening of the recent opinion delivered by the Advocate General Dámaso Ruiz-Jarabo Colomer to the European Court of Justice, which had been asked to rule for the third time on Italian legislation on gambling, following the Zenatti ruling and the Gambelli ruling, the latter rightly referred to in the recitals of the oral question under discussion.
It is truly important to be familiar not only with the Commission's findings, but also with the recent measures by the Member States against whom infringement proceedings have been opened, and, specifically, the steps that the Commission intends to take. I believe that it is also important for there to be moderate but definite rules in this sector, also involving the European Parliament directly. That is the only way to help Member States exposed to the risk of appeals and negative judgments in what remains a worthy attempt to protect individuals, in particular minors and the most vulnerable, as has already been said.
The explosion of gambling, lotteries and online betting is a problem that cannot be left to market liberalisation, even if the difficulty concerning the non-discrimination principle is obvious. I must just point out that the 'Services Directive', which has already been referred to here, excludes gambling precisely for reasons of public order and consumer protection.
on behalf of the ALDE-DE Group. - (NL) Mr President, I thank the Commissioners and my fellow Members for taking the trouble to discuss this topic, which is, after all, an exciting one. We have left gambling and Internet gambling outside of the Services Directive because we do not dare take a decision on it. It still falls within the scope of Articles 43 and 49 of the Treaty and at the moment - as is also evident from the 11 infringement procedures - there is enormous legal uncertainty among the Member States and businesses. How should we tackle it?
I am pleased that the Committee on the Internal Market and Consumer Protection has put this oral question, for the problems are, after all, real. There is the problem that on the one hand, it is very lucrative for the Member States in terms of tax revenue, but on other hand, it also brings with it social problems. The main problem, though, is that, if there is no sound legal framework in place within a market where serious money can be made, this opens the floodgates to a huge number of illegal practices in which criminal organisations reign supreme.
I therefore believe that the politicians, and I hope that the Commissioner will agree with me on this, must take up the gauntlet and dare take decisions. We must not surrender ourselves to the very wise judges in Luxembourg who then have the onerous task of biting the bullet. I fear that many more judgments from the European Court of Justice will follow as long as we as politicians do not take the right decisions.
I hope that the Commission and the Council will get there in the end. If not, I hope that Parliament itself will produce an own-initiative report in order to guarantee legal certainty, which is desperately needed given the many problems that exist, including addiction, public health problems, illicit funds, money laundering, and the list goes on. We must solve this with a firm, clear directive on gambling and Internet gambling. I hope that the Commissioner will advise us as to how Parliament should tackle this.
on behalf of the IND/DEM Group. - Mr President, I welcome the Commissioner's statement that we must protect minors. To do that it is imperative to take a long hard look at Ireland's policy of having no age limit on gambling with the state-run tote. Children in Ireland are permitted to place bets at greyhound tracks and horse tracks if these are part of that tote. Other forms of gambling are limited to over-18s. Video evidence exists of Irish children as young as four years of age legally placing bets with the state-run tote. It is not uncommon for birthday, Christmas and first communion money to wind up in the Irish state tote and, ultimately, with the Irish Exchequer.
The Chief Executive of Horse Racing Ireland, when asked his opinion of child gambling in Ireland, said that it was no problem and that he wanted to develop the customer of the future. For years you, Commissioner McCreevy, as Irish Minister for Finance, refused to amend the Tote Act and outlaw child betting in Ireland. As Commissioner, will you now change your attitude and, at this late date, support restrictions on child online betting, at race tracks, in bookmakers, on airplanes and anywhere else that this insidious practice persists?
(NL) Mr President, Commissioner, ladies and gentlemen, from the very first vote in the Committee on the Internal Market and Consumer Protection, we decided to leave gambling activities, including lotteries and bets, outside of the scope of the Services Directive. It may be that some, as Mr Manders said a moment ago, were frightened of taking a decision. I am convinced that many felt that the Member States could be given quite a bit of freedom to handle this complex issue in their own way, in tune with the sensitivities and the situations in their countries, according to their own traditions.
It goes without saying that, in this respect, the Member States should respect the Treaty, and we already know the answer of the Court to a number of prejudicial questions that have previously been asked. I hope, Commissioner, that the questions that are yet to be asked will not immediately prompt you to advise the Commission to start issuing rules and regulations. Whilst the Commission is, of course, the guardian of the Treaties, and we expect it to take its role seriously, this can also be done with some restraint.
Getting the internal market to operate is necessary and positive in every respect, but this need not be at the expense of the effective protection of law and order, security and the consumer's mental health. I hope there will also be room for the Member States which, via state monopolies or not, as the case may be, commit to channelling the passion for gambling, monitor the fairness of the game and to donate the financial gain, as and when they can, for cultural, social and sports goals. Clear legal rules can certainly help, but legislation is not always the answer. I am certainly not talking on behalf of the whole of the group, but on behalf of a number of group colleagues who were unable to take the floor this evening.
(ES) Mr President, gambling is not just another service, it is a dangerous activity. It is dangerous because people's innocence and ignorance is being exploited. In the majority of our Member States, gambling is currently subject to regulation.
I do not understand how it can be possible for supranational bodies now to be planning to impose a liberalisation of gambling services on the Member States, when the majority of our societies do not accept it.
The United States Congress recently banned on-line gambling, and it seems to me that, at the moment, we should follow the US example in the European Union, on the one hand, in order to protect our consumers from mafia organisations and, secondly, in order to protect all those social institutions in each of the Member States that currently rely on legal forms of gambling permitted by national authorities.
I therefore believe that the Commission is right to look into the issue of gambling, but it must deal with it from the point of view of consumer protection and the protection of the institutions currently benefiting from legal gambling in the majority of our Member States.
(DE) Commissioner McCreevy has also had an extremely tiring day today, and so he will understand our desire to present the matter to him with the necessary clarity and brevity.
In my personal opinion, gambling and the abundance of lotteries have two different elements. On the one hand, there is the truly cross-border market for online providers that can only be regulated at European level. As Mr Medina-Ortega pointed out, the US has already managed to regulate its market. Europe, too, can resolve the issue of the online market only by joining with the Member States and introducing Europe-wide regulation.
On the other hand, there is the market in traditional games of chance and traditional sports betting, which tend to take place in written form. In contrast to the infringement proceedings opened by the Commission - Commissioner McCreevy, in other words - we should proceed according to the principle that, if the Member States are succeeding in preventing addiction effectively by orienting their national monopolies towards a range of services that is as limited as possible and offers the greatest possible consumer protection, they should be given the chance to retain these monopolies in future - under the control and auspices of European law and the European Commission.
It must be ensured, however, that the monopolies that the Member States already have truly pursue just one objective, namely the prevention of addiction, and that Member States do not use them to pursue other objectives, such as aiding the recovery of public finances or promoting sport.
In this context, I would be delighted if Parliament and the Commission together could agree on a regime that, on the one hand, establishes European regulation of the online market and, on the other, maintains the national regulations in the field of monopolies for traditional sports betting, provided these are compatible with the internal market.
(PT) Mr President, ladies and gentlemen, the exclusion of gambling, including lotteries, from the Services Directive appeared to have introduced a measure of clarity to the sector, but we need to go further. We are aware of a number of complicated aspects involving certain types of gambling and betting. It is therefore necessary to guarantee consumer protection and to ensure effective monitoring of the financial circuits relating to such activities in order to prevent or combat money laundering.
Naturally, we must not confuse the appropriate protection of the consumer with the undue protectionism that any particular Member State may want or may employ. In any event, however, it should be pointed out that every Member State has the right to regulate the phenomenon of betting for money on its territory until such time as another, European-level legal instrument appears. In this regard, online gambling deserves special attention from the Commission and immediately from Parliament, as previous speakers have mentioned and as is clear from the debate. Lastly, I welcome the fact that the Committee on the Internal Market and Consumer Protection raised this issue, with the result that we have made some progress in clarifying it this evening.
(FR) Mr President, I am going to try to be both quick and slow. This report is timely, and I might add that I consider the remarks made just now to be positive. Everyone would like the European Union to intervene using methods other than simple case-law. This issue does, in fact, involve a range of businesses and services: casinos, lotteries and other games of chance via traditional means or via the Internet. Therefore, this goes far beyond simple online sporting bets, which is the subject of Mrs McCarthy's question.
While it is normal for these services to apply the principles of the internal market, Commissioner, freedom should not go hand in hand with the law of the jungle! For reasons to do with the general interest, health, morality and security, these services need to be regulated and controlled. The Member States must be able to authorise and control public and private operators in the context of fair competition. The importance of 'cross-border' games does, however, require us to go beyond the national framework. In this regard, the recent decision taken by the United States is the demonstration that, if those who play and who make others play cannot be controlled, then it is better to take too many precautions than not enough.
That is why, Commissioner, I consider the Commission's current approach, which is based exclusively on the Treaties and on the Court of Justice, to be inadequate and dangerous. It is clear today that the idea that the national laws are compatible with the Treaties is an unsatisfactory one. Commissioner, you must work alongside Parliament to establish complementary legislation that can organise this extremely important sector, both politically and economically, in a sound and rational manner. Let this sector develop, but let it do so in complete safety for the people and for the Member States!
(EL) Mr President, over recent years the system of the state monopoly in the gambling sector, which prevails in the majority of the Member States of the European Union, has been on the receiving end of more and more attacks from mainly private interests.
At the European Union summit in Edinburgh in December 1992, the European Council decided, given the principle of subsidiarity, not to regulate gambling and to leave it under the sole jurisdiction of the Member States. The directive adopted by the European Parliament and the Council in 2000 makes provision for the express exemption of gambling from its scope. The draft 2006 directive on services makes precisely the same provision. Given the peculiarities of the gambling sector, the Court of Justice of the European Communities acknowledges the competence of the Member States to regulate the gambling market in what they consider to be the best way possible.
Mr President, Commissioner, one of the most important reasons for these decisions is the fact that there is a high degree of risk of addition inherent in the gambling sector, especially of young people, and of crimes being committed, such as fraud, money laundering and so on, and I personally believe that only the state can create the control, guarantee, reliability and transparency mechanisms needed in order to protect consumers.
Finally, I am of the opinion that, once the gambling market is liberalised, the system of support for sports in Europe will collapse, taking cultural and social actions and subsidies with it, such as the fight against drugs, education and support for people with disabilities or special needs who mainly have financial support from the state gambling organisation. We believe in the free market, but do not occasionally ignore the risks inherent in uncontrolled gambling.
(DE) Mr President, Commissioner, ladies and gentlemen, first of all, for regulatory reasons, we have exempted games of chance and casinos from the Services Directive. I say this despite being a firm supporter of strengthening the internal market. We did not want to throw the baby out with the bath water, however.
Secondly, there are many risks associated with games of chance, and so the argument regarding competition law and the internal market should not be the only one used by the Commission in support of infringement proceedings.
Thirdly, a clear definition is needed. When we talk about 'games of chance', what is covered by the term? Given the differences in the treatment of online markets, sports betting, machines, casinos and lotteries, a single definition is needed to ensure these are dealt with the same way everywhere, and a single legal framework is probably also required.
Fourthly, I should like to point out to the Commissioner that there are other important fields, too, to be taken into consideration, such as consumer protection, health, taxation, international trade, the problem of money laundering, the prevention of addiction and the fight against crime, including organised crime.
Fifthly, almost all Member States regulate the field of games of chance. Eleven have special legislative models, and four use the limited-licence model.
Sixthly, in 2004, state lotteries achieved sales of EUR 63 billion, which is an average per capita net expenditure of EUR 140.
Seventhly, that means that approximately 33% of all takings go on good causes and tax. In the event of liberalisation of the private sector this would be just 3%.
Eighthly, it is estimated that the industry generates approximately 13 billion jobs in the EU.
Ninthly, the sale of lottery tickets accounts for 195 000 jobs within the EU.
I would ask the Commissioner to consider these arguments when making his assessment.
Mr President, I should like to make one point. Much attention has been paid in this debate to young people and the effects of gambling addiction on them, and yet more people under the age of 12 are trafficked or forced into prostitution because of drug or alcohol addiction and abuse than the gambling addiction that is the subject of our debate tonight.
Member of the Commission. There is no specific Community legislation governing gambling. If and how Member States wish to regulate gambling services at national, regional or local level is therefore a matter for each Member State to decide for itself. But the general principles of Community law and the Treaty continue to apply and any national legislation must respect those principles. The diversity of national approaches can lead to legal uncertainty for service providers and their customers, especially where national legislation fails to respect Community law.
Tonight's debate helps to illustrate once more the diversity of opinion with regard to gambling services. I am, of course, aware of calls for a specific Community regulatory framework for gambling services. There are equally strong views opposing such Community intervention. In my experience, the first requirement in trying to find a solution is to have a clear understanding of the problem and of the policy options available. The Commission recently published a study carried out on its behalf by the Swiss Institute of Comparative Law. The study illustrates the complexity and diversity of national regulatory approaches. Should Parliament believe that, over and above our efforts to ensure the application of fundamental Treaty principles, more should be done to ensure legal clarity, I look forward to hearing Parliament's detailed views on what precisely the issues are that warrant Community intervention and what policy options would command a sufficient degree of consensus for a meaningful solution at Community level. In the absence of such a political consensus, legal certainty may ultimately only be provided by the European Court of Justice.
I should like to add just a few more words to this debate. Mr Harbour put it fairly succinctly when he made the point that there was a great deal of inconsistency amongst many of the Member States, against whom we are now taking some action. We shall probably be taking action against some more. If Member States, their governments and their legislatures want to have very restrictive laws on gambling, etc., they may do so on public policy grounds. But they cannot do the things that Mr Harbour has referred to. They cannot spend millions and millions advertising gambling services for their own national operators or their own national, publicly-owned operators. They cannot allow their own national operators and bar everybody else. If Member States feel, as some Members of this House obviously do, that gambling is a greater scourge than alcohol addiction, tobacco addiction and all these other addictions put together, then they should ban it for everybody and allow no gambling at all in their Member State. That is one option. Then nobody would complain. The Commission would not take action against them and no one would worry about it at all. But it is a bit hypocritical for Member States to allow millions to be spent promoting gambling and at the same time allow nobody else to play the game.
In all Member States gambling is regulated to some extent. The point made by Mrs McCarthy about international standards for online gambling is quite a good idea in itself, but first some form of consensus would be needed among the 25 Member States. We can start by getting consensus in this Parliament, but I do not think we will. I am certain that we will not get it in the Council of Ministers. I have about the same chance of getting consensus in the Council of Ministers and Parliament as I have of winning the lottery this weekend. Those would be the odds against it. So there is much to commend what Mrs McCarthy says, and if there was a consensus I would like to go in that direction, but my experience tells me that it would be very difficult.
If you read the executive summary in the recent study, which, if I am correct, comes to 51 pages, and save yourself reading the other couple of hundred pages, it does not come down heavily on one side or the other.
(comments off-microphone from Mr Toubon)
Well, I do not think my honourable friend Mr Toubon has read the report, but you can see from that how complex this problem is and the many different ways it is regulated. It will show you what a gargantuan task it would be to head down that road.
In my political life I have not been afraid to take on impossible causes and tilt at windmills and run into brick walls, but I think that if we did attempt some kind of harmonisation of this area, what we would end up with, if anything, would be the most illiberal piece of legislation ever to go through any House anywhere in the world, because it is not possible. I have recognised for a long time that there are great differences of opinion here, long before I came to this conclusion. I recognise that throughout Europe, and even in my home country, there would be very different views about this. Some people, I know, think that it is worse than drinking addiction, worse than tobacco addiction, worse than anything possible, but others do not. I know which category I fit into, but I think trying to get some harmonisation in this area is going to be a long, long process.
The debate is closed.
Written statements (Rule 142)
(MT) Some Member States have unilaterally decided to introduce legislation preventing Europeans from using Internet gambling sites run by companies registered in other European Union countries.
This violates the principle of unrestricted movement of services between Member States, as well as Directive 98/34 EC which stipulates that, prior to introducing regulations concerning information technology services, a state must inform all other Member States and the Commission.
Last June, in response to a parliamentary question, I was informed that the matter was the subject of an investigation by the Commission.
May we know the stage this investigation has reached, and whether any measures have been taken?
I agree that it is time this rapidly developing sector were governed by a legal structure that contained standards and regulations governing this service in a serious manner.
These regulations would protect consumers and minors while, at the same time, permitting serious operators to work freely in all Member States of the European Union.